Case 3:06-cr-00340-HEH Document 605 Filed 04/17/20 Page 1 of 1 PageID# 1256

 Prob3$(VAERcv.02/l4)
                                                Report and Order Terminating Supervised Release
                                                               Prior to Original Expiration Date

                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             EASTERN DISTRICT OF VIRGINIA



 UNITED STATES OF AMERICA


                        V.                             Criin.No. 3:06CR340-010

 DONNELL ONEIL SHANKLIN



        On November 22,2017, the above-named defendant was placed on supervised release for
 a period of five years. The supervised releasee has complied with the rules and regulations of
 supervised release and is no longer in need of supervision. It is accordingly recommended that
 the supervised releasee be discharged from supervision.


                                              Respectfully submitted.



                                              Christopher Zychowski
                                              United States Probation Officer




                                      ORDER OF COURT



        Pursuant to the above report, it is ordered that the supervised releasee be discharged from
 supervised release and that the proceedings in the case be terminated.

           Dated this        _ day of ft                         ,20 20



                                              The Honorable Henry E. Hudson
                                              Senior United States District Judge




 TO CLERK'S OFFICE
